Order, entered on June 2, 1965, modified, on the law, the facts ■and in the exercise of discretion, to reduee the award of counsel fee from $500 to $200, and as so modified, is otherwise affirmed, without costs or disbursements to either party. While we conclude the court had the power to allow a counsel fee (Family Ct. Act, § 536; Matter of Giacoman v. Boer, 23 A D 2d 737), in light of the record in this ease the amount awarded was clearly excessive to the extent indicated. We note that respondent-appellant has previously paid a $350 counsel fee in connection with this matter, and observe that the present allowance does not contemplate any further application for counsel fees.
Concur — Breitel, J. P., Rabin, Stevens and Eager, JJ.; Yalente, J., deceased.